03/05/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0523


                                      DA 19-0523
                                                               FILED
SUSAN HENSLEY,
                                                               MAR 05 2020
          Petitioner and Appellant,                         Bowen Greenwood
                                                          Clerk of Suprerne Coud
                                                             State of Morita ne

     v.                                                        ORDER

MONTANA STATE FUND,

          Respondent and Appellee.



      Counsel for Appellant Susan Hensley has filed a motion requesting oral argument
in the captioned matter. Respondent Montana State Fund does not oppose the motion.
      IT IS ORDERED that the Court will give the motion due consideration.
      DATED this 640day of March, 2020.

                                              For the Court,



                                              BY
                                                           Chief Justice